Title: James Madison to Isaac A. Coles, 11 December 1827
From: Madison, James
To: Coles, Isaac A.


                        
                            
                                My dear Sir
                            
                            
                                
                                    
                                
                                
                            Decr 11 27
                            
                        
                        
                        Your favr of Novr 30. was so delayed that it was not recd till the last mail. We are very grateful for the
                            kind intentions it manifests on behalf of P. & hope that with the aid of yr. friendship, he will be able to
                            accomplish his wish to be soon with us.
                        You are very fortunate in being in such hands as those of Dr. Physic. Were your case more difficult, full
                            success might be expected from his singular Skill. You have all our wishes that it may be speedy and that nothing else may
                            be wanting on wch your happiness may depend
                        
                            
                                
                            
                        
                    